Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings Figures 7-9, 11-14, 20-121, and 127-133 are objected to because the drawings are not of sufficient quality to permit adequate reproduction (37 CFR 1.184(l)), all lines, numbers, and figures are not sufficiently dense and dark, and the drawings should be in black and white without graying or shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) providing electronic price quotes for transactions involving exchange of financial instruments in different currencies through the steps of receiving a first request for a price quote message for a transaction involving a particular currency pair, determining whether the regional bank is configured to trade in the currency pair, if the regional bank is configured to trade in the currency pair, then transmit a first price quote message and if the regional bank is not, then transmitting a second request for price quote to a money center bank, receiving a second price quote from the money center ban to the regional bank, and transmitting a third price quote message to corporate based on the second price quote message. This falls into the abstract idea groupings of certain methods of organizing human activity including certain methods of organizing human activity including fundamental economic practices (processing a transaction from one currency to another is a longstanding practice), commercial interaction such as business relations, and a mental process because but for the servers and electronic messages, the claimed process can be performed entirely by hand or in the human mind.	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the additional limitations are not indicative of integration into a 
Dependent claims 2-11 and 13-19 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims (such as claim 11 that merely sends additional messages) and contain insignificant extra solution activity such as specifying Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1, 11-12, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Anasson EP 1006472A2.
As per claim 1:	Anasson discloses a method for providing electronic price quotes for transactions involving exchanges of financial instruments in different currencies between a corporate server and one or more bank servers, the method comprising:(a) receiving, at a regional bank server, a first request for price quote message for a transaction involving a particular currency pair from the corporate server (Fig 5, S1 “get quote” reads on request message; Abstract); 	(b) determining, via a connect processor associated with the regional bank server, whether the regional bank server is configured to trade in the currency pair (¶¶ [0016], [0032]-[0033] only obtains quotes from particular banks that are configured and ignores the remaining banks reads on configured to trade in the currency pair because under the BRI of the claims and support in the specification, if a bank is configured to return a quote, then the bank can perform the function); 	Examiner notes that in this method claim the ‘if’ statements are optional and only one outcome can occur, so only one limitation is necessary in a prior art finding to disclose the other non-occurring instance. 	(c) if the regional bank server is configured to trade in the currency pair, then transmitting a first price quote message from the regional bank server to the corporate server (Fig 5 S4 “Display the price quote received from each financial institution”); and 	(d) if the regional bank server is not configured to trade in the currency pair, then: (i) transmitting a second request for price quote message for the transaction involving the particular currency pair from the regional bank server to a money center bank server (Fig 5 S2 user terminal automatically sends a request for foreign currency exchange price quote simultaneously over the network; Abstract), 	(ii) receiving a second price quote message from the money center bank server to the regional bank server (Fig 5 S3&S4, Abstract), and 	(iii) transmitting a third price quote message from the regional bank server to the corporate server based on the second price quote message (Fig 5 S4, Abstract).

As per claims 12 and 20:	Claims 12 and 20 are rejected under the rationale of claim 1.

As per claims 11 and 19:	Anasson further discloses the method of claim 1, wherein, if the money center bank server is not configured to trade in the currency pair, then the money center bank server: (i) transmits a third request for price quote message for the transaction involving the particular currency pair from the money center bank server to a local bank server (Fig 5 S2 user terminal automatically sends a request for foreign currency exchange price quote simultaneously over the network; Abstract); (ii) receives a fourth price quote message from the local bank server to the money center bank server (Fig 5 S3&S4, Abstract); and (iii) transmits a fifth price quote message from the money center bank server to the regional server based on the fourth price quote message (Fig 5 S4, Abstract). Examiner notes that Anasson is configured to receive a plurality of price quotes based on configured institutions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Potter US 5787402 "Method and System for performing automated financial transactions involving foreign currencies".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Examiner
Art Unit 3692



/DAVID P SHARVIN/Examiner, Art Unit 3692